DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 5/17/22 has been entered.  Claims 1- 3, 6, 9 and 11- 16 are amended.  Claim 7 is canceled.  Claims 1- 6 and 8- 20 are being addressed by this Action.
Terminal Disclaimer
The terminal disclaimer filed on 5/17/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. 10,842,607 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Gilbert on 8/09/22.
The application has been amended as follows: 
8. (Currently Amended) The embolic coil of claim 1, wherein said inflection region is positioned between said first loop and said second loop.
20. (Currently Amended) The embolic coil of claim 16, wherein said inflection regions are composed of helical wire having a first diameter, and each of said plurality of laterally adjacent loops is composed of helical wire having a second diameter, said first diameter being larger than said second diameter.
Reasons for Allowance
Claims 1- 6 and 8- 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein said helical coil contains hydrogel to decrease flexibility in portions of said helical coil containing said hydrogel and wherein only said inflection region is free from said hydrogel to augment flexibility in said inflection region.
Regarding claim 9, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, each of said inflection regions being more flexible than each of said plurality of laterally adjacent loops and further comprising hydrogel located within said helical coil; wherein only said inflection regions are free from hydrogel.
Regarding claim 16, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, each of said inflection regions being more flexible than each of said plurality of laterally adjacent loops and further comprising hydrogel located within said helical coil; wherein only said inflection regions are free from said hydrogel.
The closest cited prior art reference, Porter (US Pub. No. 2005/0090861 A1) discloses hydrogel to decrease flexibility in portions of said helical coil containing said hydrogel, inflection region(s), and generally, portions of said helical coil free from said hydrogel (See Fig. 5) (Ps. [0050]- [0051], [0059]).  However, Porter does not teach or suggest, alone or in combination, specifically, wherein only said inflection region is free from said hydrogel to augment flexibility in said inflection region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/           Examiner, Art Unit 3771         

/KATHLEEN S HOLWERDA/           Primary Examiner, Art Unit 3771